The writ of error in this case was issued on the 17th day of May, 1926, and was made returnable to the 10th day of June, 1926. This was in compliance with Section 3580, Rev. Gen. Statutes of Fla., and also complied with the view expressed by this Court in the case of Carter v. State, 65 Fla. 347.
In the case of Gillooley, Appellant, v. Vaughn et al.,
Appellee, in opinion filed at this term of the Court, this Court held that ordinance 422-a, the validity of which is here questioned, appeared to be valid in all respects.
The order of the Circuit Court remanding the petitioner to the custody of E. D. Vaughn, as Chief of Police of the City of St. Petersburg, is now affirmed upon the authority *Page 964 
of the opinion in the case of Gillooley v. Vaughn, filed at this term of the Court.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion.